DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first RCE office action on the merits of Application No. 16/941,005 filed on 7/28/2020. Claims 1, 3, 5, 9-11, 13-19 are pending. Claims 1, 8 and 13 have been amended. Claims 2,4,6,7 and 12 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. KR10-2019-0119799, filed on 09/27/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 9, 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Landfors et al. (US 2014/0125205 A1) (hereinafter “Landfors”) in view of Stocco (US 2014/0200109 A1) and further in view of Yashida et al. (US 8222753 B2)(hereinafter “Yoshida”)
Regarding claim 1, Landfors discloses a geared in-wheel motor (fig. 2), comprising:
a circular rim (e.g. 25)
a circular rim comprising an outer surface  which is capable of coupling to a tire (e.g. 18) and  a center of the rim (e.g. 12)  which is capable of receiving a shaft connect (e.g. 41, shaft 41 is connected via bolt 35 to the axel 11, see para 66) to the rim;
a motor assembly (e.g. 20) comprising a stator (see para 51, line 9-13) to connect and be fixed (via spline function arrangement, see para 51, line 13-15) to the shaft (e.g. 22 of the part of the shaft 41) in the rim, and a rotor (not shown in figure) disposed to surround the stator (see para 53, line 1-8) and capable of rotating;
a cover (e.g. 23, 23a, and 23b) to couple to and close an opened portion (e.g. 15) of the rim; and
a gear assembly (e.g. 36, see para 26) disposed in the rim to reduce a speed of rotation of the rotor,
the gear assembly comprising:
a sun gear (e.g. 32 of fig. 3) disposed at a same center ( e.g. 12) as the rotor; and
a plurality of planetary gears (e.g. 30) disposed to surround a circumference of the sun gear (see fig. 3), fixed at the rotor ( via cover plate 23 and protruding member 29, see para 53) and to rotate along with the rotor (see para 54, line 12-18),
wherein the sun gear wraps an outer diameter of the shaft and couples to the shaft, 


wherein each of the plurality of planetary gears, comprises:
a planetary gear body provided with teeth (see para 63, fig. 5) to engage with the sun gear along a circumference thereof,
and provided with a center hole (fig. 5) therein; and
a planetary body fixation body (e.g. 29 of fig. 3 or the annotated figure A below) to install the planetary gear body to the rotor and to fix the same to the rotor.
Landfors teaches different embodiments wherein different combinations of the planetary gear arrangement is possible. (e.g. the sun gear is arranged stationary is also possible, or the ring gear is non-stationary, see para 55). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify any embodiment of Landfors by incorporating any combination of planetary gear arrangement as taught by Landfors in order the designer to choose an appropriate gear ratio and output torque.  In this case the undisclosed embodiment with a fixed sun is being used. 
However, Landfors does not appear to disclose the sun gear is fixed to the shaft so as not to be rotated by the rotor in the embodiment of fig. 2. 
Landfors teaches, in the embodiment of fig. 6, the sun gear (e.g. 37) is fixed to the shaft (e.g. 41) (the sun gear is rotatably fixed with the output shaft at least one degree of freedom, see para 27 and 62).

As so modified, the sun gear system would be fixed to the shaft.
Landfors teaches all the elements as mentioned above except that the plurality of planetary gears are directly connected to one surface of the rotor without a carrier, and rotate at the same speed as the rotor. However, Landfors discloses a geared in-wheel motor (fig. 2) wherein the plurality of planetary gears rotate at a same speed as the rotor. (The planetary gears are connected to the rotor (see para 28, line 9-end) and rotates at the same speed)
Stocco teaches a planetary gear pump (fig. 1) wherein the plurality of planet gears (e.g. 21 a/b) are integral and rotating in unison with carrier (e.g. 44a) so that the axial spaces can be reduced and the resulting geometry is advantageous in certain applications involving confined spaces. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Landfors by directly connecting the plurality of planetary gears to one surface of the rotor without a carrier as taught by Stocco in order to achieve more compact design and cost reduction. 
As modified, the plurality of planetary gears are directly connected to one surface of the rotor without a carrier, and rotate at the same speed as the rotor. 
Landfors discloses all the elements of the invention as described in above except an insertion tube to couple to a center hole of the planetary gear body; and a pin to insert through 
Stocco teaches a planetary gear system (fig. 1C) wherein an insertion tube (e.g. 61) to couple to the center hole (e.g. center hole of 21) of the planetary gear body; and
a pin (e.g. 43) to insert through the insertion tube, to pass through the planetary gear body and to fix onto the one surface of a carrier member (e.g. 44a) so that the planet gears can be rotatably supported and a plurality of penetration holes (e.g. 30 of fig. 1A) at the surface of carrier members (e.g. 44 a and 44 b) to provide fluid flow so that a positive pressure can attain based on the direction of rotation of the shaft (e.g. 41) thereby causing cooling and lubricating fluid to flow though the gearing. (see para 83 of Stocco).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Landfors by adding an insertion tube and a pin and a plurality of penetration holes at the surface of the rotor in order to provide fluid flow, as taught by Stocco in order to enable the support of the planet gears.
As modified, the planetary gear fixation body would have an insertion tube to couple to a center hole of the planetary gear body; and a pin to insert through the insertion tube, to pass through the planetary gear body and to fix onto the one surface of the rotor, wherein when the plurality of planetary gears directly mounted onto the one surface of the rotor rotate at the same speed as the rotor and the one surface of the rotor would have a plurality of penetration holes that open an inside of the rotor to an outside of the rotor.


Yoshida discloses an axial gap type motor wherein air flow is induced into the rotor (33) through the plurality of penetration hole (33b, air vent is meant to flow air, see col 4, line 50-58) to cool both the engine main body and the axial gap type motor/generator. (see col 4, line 46-49)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of fig. 2 of Landfors by adding air flow introduced into the rotor as taught by Yoshida in order to cool the gear system.
As modified, air flow is induced into the rotor through the plurality of penetration hole.
Regarding claim 3, Landfors discloses a geared in-wheel motor (fig. 2) as modified according to claim 1, wherein the sun gear is spaced a predetermined distance apart from the rotor and is disposed to have the same center as the rotor. (see the annotated figure A).




    PNG
    media_image1.png
    708
    962
    media_image1.png
    Greyscale

                              Figure A: The annotated figure 2 of Landfors
Regarding claim 5, Landfors discloses a geared in-wheel motor (fig. 2) as modified according to  claim 1, wherein the plurality of planetary gears are spaced a distance (fig. 5), corresponding to a radius of the sun gear fixed to the shaft, apart from the center of the rotor in a circumferential direction (see fig. 2).
Regarding claim 8 and 9, Landfors discloses all the elements of the invention as modified in claim 1 except the pin is provided with a circular pin head having a diameter larger than a diameter of a portion of the pin that inserts through the insertion tube, wherein the center hole of the planetary gear body is provided with a circular step to contact and accommodate the pin head.
However, Landfors teaches in the embodiment of fig. 6, mounting a gear (e.g. 37, 38)  (via a headed fastener, e.g. 35) with a recessed portion that allow the head of a fastener to be recessed (see para 66 and annotated fig. B below).  It would have been obvious that any 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of fig. 2 of Landfors by adding a fastener arrangement as taught by Landfors in the embodiment of fig. 6 in order to enable the fastener head to be recessed. 
As modified, the pin would be provided with a circular pin head having a diameter larger than a diameter of a portion of the pin that inserts through the insertion tube, wherein the center hole of the planetary gear body is provided with a circular step to contact and accommodate the pin head.



    PNG
    media_image2.png
    702
    1124
    media_image2.png
    Greyscale

Regarding claim 11, Landfors discloses all the elements of the invention as modified in claim 1, except the pin is provided with a pin coupling protrusion protruding from a front end of the pin to screw-couple to the rotor through a screw groove provided at the one surface of the rotor.
However, Landfors teaches in the embodiment of fig. 6, mounting a gear (e.g. 37, 38)  (via a headed fastener, e.g. 35) with a screw that allow the fastener to be fixed to the shaft (see para 66 and annotated fig. B above).  It would have been obvious that any particular gear could be mounted in a similar fashion as crewed fasteners are commonly used for such connections. 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of fig. 2 of Landfors by adding a screwed fastener arrangement as taught by Landfors in the embodiment of fig. 6 in order to enable the fastener to be screw connected making the components easier to replace. 
As modified, the pin would be provided with a pin coupling protrusion protruding from a front end of the pin to screw-couple to the rotor through a screw groove provided at the one surface of the rotor.
Regarding claim 14, Landfors discloses a geared in-wheel motor (fig. 2) as modified according to claim 1, wherein the gear assembly further comprises: 
a ring gear (e.g. 39) provided at a circumference of the plurality of planetary gears, which rotates in association with rotation of the plurality of planetary gears.
Regarding claim 15, Landfors discloses a geared in-wheel motor (fig. 2) of claim 14,

Regarding claim 16, Landfors discloses a geared in-wheel motor (fig. 2) as modified according to  claim 1, wherein the rim is provided with an accommodation space in which the motor assembly and the gear assembly are accommodated, and one side, at which the motor assembly is disposed, is opened, and the cover is coupled to the opened side. (see para 53, line 8-end)
Regarding claim 17, Landfors discloses a geared in-wheel motor (fig. 2) of claim 16, wherein the rim further comprises a lateral body (e.g. 13) to store the gear assembly and is disposed at a side (e.g. 14) opposite to the side (e.g. 15)  to which the cover (e.g. 23) is coupled to the rim.
Regarding claim 18, Landfors discloses a geared in-wheel motor (fig. 2) as modified according to claim 1, wherein the rotor comprises a plurality of magnets (not shown in figure 2) disposed to surround and wrap the rotor with a predetermined gap between the rotor and the plurality of magnets. (see para 34, line 17-end).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Landfors et al. (US 2014/0125205 A1) (hereinafter “Landfors”) in view of Stocco (US 2014/0200109 A1) and Yashida et al. (US 8222753 B2)(hereinafter “Yoshida”) as set forth in the rejection of claim 1 and further in view of Marsh et al. (US 2008/0053726 A1) (hereinafter “Marsh”).

Regarding claim 10, Landfors discloses all the elements of the invention as modified in claim 9, except the planetary3 USActive\1 15219215\V-1Application No.: TBADocket No.: 8736.02244.US00gear fixation body further comprises: a bush to interpose between the pin head and at least part of the insertion tube.
Marsh teaches a pair of bushes (e.g. 116) can be disposed on each side of the planet gears (e.g. 36) to support the load and to provide bearing surface. (see para 30 of Marsh)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of fig. 2 of Landfors by adding a bush to interpose between the pin head and at least part of the insertion tube arrangement as taught by Marsh in order to enable to support the load and to provide bearing surface. 
As modified, the planetary gear fixation body would have a bush to interpose between the pin head and at least part of the insertion tube.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Landfors et al. (US 2014/0125205 A1) (hereinafter “Landfors”) and in view of Stocco (US 2014/0200109 A1) and in view of Yashida et al. (US 8222753 B2)(hereinafter “Yoshida”) as set forth in the rejection of claim 1 and further in view of Urmaza et al. (US 6,135,910) (hereinafter Urmaza)
Regarding claim 13, Landfors discloses all the elements of the invention as modified in claim 1,  except the plurality of penetration holes are circular arc-shaped holes that are spaced a predetermined distance apart from each other in a circumferential direction, and are not disposed at a position in which the pin is fixed.
However, Stocco teaches a plurality of  penetration hole (as describe in claim 1) are circular shaped that are spaced a predetermined distance (see fig. 1D of Stocco) apart from 
Stocco fails to teach the penetration holes are circular arc-shaped.
Urmaza teaches an arc-shaped holes (e.g. 22, fig. 1) to enhance the flow of lubricant. (see col 2, 54-61 of Urmaza)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to further modify the embodiment of fig. 2 of Landfors by adding circular arc-shaped holes as taught by Urmaza in order to enhance the flow of the fluid.
As modified, the penetration holes would have circular arc-shape holes that are spaced a predetermined distance apart from each other in a circumferential direction, and are not disposed at a position in which the pin is fixed.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Landfors et al. (US 2014/0125205 A1) (hereinafter “Landfors”) in view of Stocco (US 2014/0200109 A1) and in view of Yashida et al. (US 8222753 B2)(hereinafter “Yoshida”) as set forth in the rejection of claim 1 and further in view of Takemoto et al. (US 2019/0084407 A1) (hereinafter “Takemoto”).
Regarding claim 19, Landfors discloses all the elements of the invention as described in  of claim 1 except at least one Hall sensor substrate associated with the motor assembly, wherein the at least one Hall sensor substrate is provided with a plurality of Hall sensors.

It would have been obvious to one ordinary skill in the art before the effective filling date of the invention to modify Landfors to employ Hall Effect sensors and sensor substrate as taught by Takemoto in order to detect the rotation of the rotor. 
As so modified, the gear in wheel motor will be able to detect the rotation of the rotor.

Remarks and Response
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive per the reasons set forth below. 

Response to Arguments
Regarding claim 1, applicant argues “The Office Action states that Stocco teaches a planetary gear pump (fig. 8A/B) wherein the plurality of planet gears (e.g. 21) are integral and rotating in unison with a plurality of rotors (e.g. 25) so that the axial spaces can be reduced and the resulting geometry is advantages in certain applications involving confined spaces. (see para. 12, 99, and claim 4). Also, during the telephone interview of June 17, 2021, the Examiner stated that Stocco disclosing that the planetary gear wherein the planetary gear is connected to the carrier (44a of Stocco, fig. 3D) is similar to one surface of the rotor, and that, with respect to the claimed feature, the two elements function in a similar manner even though it has different names but functionality is similar. 
. This is not persuasive. Examiner believes the functionality of the carrier of Stocco and the rotor of application is similar. The plurality of planetary gears of Stocco are directly connected to the carrier plate which is nothing but the rotor of the application (for more clarification, see the rejection of claim 1).  As such the examiner respectfully disagrees.
Regarding claim 1, applicant argues “Nevertheless, in order to compact and expedite the prosecution of this application, without agreeing that Stocco discloses the features of the previous claim, claim 1 now recites the when the plurality of planetary gears directly mounted onto the one surface of the rotor rotate at the same speed as the rotor, air flow is induced into the rotor through the plurality of penetration holes. 
The Office Action at page 12 states that Stocco discloses a plurality of holes (e.g. 30 of fig. IA) at the surface of the carrier member (e.g., 44a and 44b) to provide flow so that a positive pressure can attain based on the direction of rotation of the shaft e.g. 41). (see para 83). 
Referring to Fig. lA of Stocco (duplicated below) and para 83: 
8 
US Active\118649396\V-1 
Application No.: 16/941,005 
Docket No.: 8736.02244.US00 

    PNG
    media_image3.png
    468
    443
    media_image3.png
    Greyscale
 
Stocco discloses that the planetary gear pump 10 provides [fluid, see abstract, and para. 5] flow from a plurality of inlet ports 30 to an outlet port 31 and positive pressure at port 31. 
As a preliminary matter, Stocco does not provide for an air flow. Further, as the carrier member (e.g., 44a and 44b) is not actually a surface of the rotor, Stocco does not disclose or suggest that when the plurality of planetary gears directly mounted onto the one surface of the rotor rotate at the same speed as the rotor, air flow is induced into the rotor through the plurality of penetration holes. Further, Stocco does not disclose that there is an [air] flow into the rotor. Landfors, Marsh, Urmaza, and Takemoto do not compensate for the deficiencies of This is not persuasive.  Landfors discloses a plurality of planetary gears (e.g. 30) disposed to surround a circumference of the sun gear (see fig. 3), fixed at the rotor (via cover plate 23 and protruding member 29, see para 53) and to rotate along with the rotor (see para 54, line 12-18).  Stocco also disclose or suggest that when the plurality of planetary gears directly mounted onto the one surface of the carrier (which is nothing but the rotor of the application by functionality) rotate at the same speed as the rotor, fluid flow is induced into the rotor through the plurality of penetration holes. Air is one kind of fluid. A new reference Yoshida has been used to overcome this newly added limitation” air flow” (for more clarification, see the rejection of claim 1).  As such the examiner respectfully disagrees.
6 of 8 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655